Citation Nr: 1425382	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.

2.  Entitlement to an effective date earlier than July 23, 2007, for the grant of service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied service connection for chronic pain syndrome.  In August 2010 and February 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.

It is also on appeal from a September 2011 rating decision that granted service connection for degenerative disc disease, lumbar spine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

With respect to the Veteran's earlier effective date claim, on a December 2013 substantive appeal he requested a videoconference hearing before a Veterans Law Judge (VLJ).  Thus, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

With respect to the Veteran's service connection claim, during a June 2013 hearing before the undersigned Veterans Law Judge he provided credible testimony that he experiences chronic pain of the legs and hips, into his back.  He testified that the pain began with motorcycle accidents during active duty and has continued since that time.  He also testified that he received VA treatment for chronic pain.  

VA treatment records reflect that the Veteran has regularly received treatment for chronic pain, associated with his back.  

From the current record is unclear whether the Veteran's complaints of pain onstitute a chronic pain syndrome separate and distinct from his service-connected low back disability (and, if so, whether it is related to his active duty or service-connected low back disability), or whether the Veteran's complaints of pain constitute additional symptoms of the Veteran's service-connected low back disability.  Thus, the claim requires additional development of the record.

During the hearing, the Veteran also testified that he had received a diagnosis of chronic pain syndrome from a VA physician at the Murfreesboro VA Medical Center (VAMC).  The record before the Board does not include that specific diagnosis.  In addition, the Veteran testified that he continued to receive all relevant treatment from VA.  The most recent VA treatment record before the Board is dated March 11, 2014.  Thus, it appears that additional VA treatment records may exist that have not been associated with the record before the Board.

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the RO before a VLJ.  Notify the appellant in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

2.  Obtain and associate with the record copies of all VA medical records that are not before the Board, to include those from the Murfreesboro VAMC and all records dated after March 11, 2014.

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any chronic pain complaints that may be present, claimed as chronic pain syndrome.  The claims file and copies of relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether the Veteran's complaints of pain constitute a chronic pain syndrome separate and distinct from his service-connected low back disability.  

If the answer is yes, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's chronic pain syndrome is related to his active duty, or was caused or aggravated by his service-connected low back disability.

If the answer is no, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's complaints of pain constitute additional symptoms of his service-connected low back disability.

The examiner is requested to provide a rationale for any opinion expressed.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



